     Case 2:20-cv-01628-JAM-AC Document 16-2 Filed 12/16/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                          EASTERN DISTRICT OF CALIFORNIA

10                                     SACRAMENTO DIVISION

11

12   DAVID ANDINO, individually and on behalf of       CASE NO. 2:20-CV-01628-JAM-AC
     all others similarly situated,
13                                                     [PROPOSED] ORDER GRANTING
                          Plaintiff,                   APPLE INC.’S MOTION TO DISMISS
14
                                                       AMENDED COMPLAINT
             v.
15

16   APPLE INC., a California Company,                 Courtroom:        6
                                                       Judge:            Hon. John A. Mendez
17                        Defendant.

18

19

20

21

22

23

24

25

26

27

28

     EAST\177971785.1                              1
                                                                    CASE NO. 2:20-CV-01628-JAM-AC
     Case 2:20-cv-01628-JAM-AC Document 16-2 Filed 12/16/20 Page 2 of 3


 1           On February 23, 2021, at 1:30 p.m., Defendant Apple Inc.’s (“Apple”) Motion to Dismiss

 2   the Amended Class Action Complaint (“Amended Complaint”) of Plaintiff David Andino

 3   individually and on behalf of all others similarly situated, pursuant to Federal Rules of Civil

 4   Procedure 12(b)(1) and 12(b)(6), came on regularly for hearing in Courtroom 6 of the above-

 5   referenced Court. Appearances of counsel are as noted in the Court’s record.

 6           Upon consideration of all the papers filed in connection therewith and the oral argument of

 7   counsel, the Court finds that the Plaintiff lacks standing under Article III, and the Amended

 8   Complaint fails to state any claims against Apple, requiring dismissal of the Amended Complaint

 9   with prejudice.

10           First, Plaintiff’s sparse allegations and impermissible speculation do not establish any

11   concrete or particularized actual or imminent harm. Plaintiff lacks Article III standing, requiring

12   dismissal of the Amended Complaint. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 410 (2013).

13           Second, Plaintiff lacks standing to pursue an injunction because there is no plausible risk of

14   an imminent future harm that could be redressed by any injunction See Davidson v. Kimberly-Clark

15   Corp., 889 F.3d 956, 968-69 (9th Cir. 2018).

16           Third, Plaintiff fails to allege any facts, let alone to plead with the specificity required under

17   Federal Rule of Civil Procedure 9(b), to plead the Consumers Legal Remedies Act (“CLRA”), False

18   Advertising Law (“FAL”), or Unfair Competition Law (“UCL”) claims which are the basis of the

19   alleged misrepresentations or omissions.

20           Fourth, the CLRA, FAL, and UCL claims fail to state a claim under Federal Rule of Civil

21   Procedure 12(b)(6) because they mischaracterize the “Buy” and “Purchased” language, viewing it

22   in an unreasonable manner, thereby failing to satisfy the reasonable consumer standard. See Ebner

23   v. Fresh, Inc., 838 F.3d 958, 965 (9th Cir. 2016).

24           Fifth, Plaintiff lacks statutory standing under the CLRA, FAL, and UCL because Plaintiff

25   fails to allege any actual injury.

26           Sixth, Plaintiff’s demand for damages under the CLRA asserts an adequate legal remedy,

27   requiring dismissal of Plaintiff’s equitable claims, including claims for restitution under the CLRA,

28   FAL, and UCL, and Plaintiff’s unjust enrichment claim. See Sonner v. Premier Nutrition Corp., 971
     EAST\177971785.1                                     2
                                                                             CASE NO. 2:20-CV-01628-JAM-AC
     Case 2:20-cv-01628-JAM-AC Document 16-2 Filed 12/16/20 Page 3 of 3


 1   F.3d 834, 844 (9th Cir. 2020) (affirming dismissal of restitution claims seeking “the same sum in

 2   equitable restitution as” was “requested in damages” under the CLRA).

 3             Seventh, Plaintiff fails to state a claim for unjust enrichment. See Shin v. Washington Mut.

 4   Bank, FA, 2018 WL 4491185, at *10 (N.D. Cal. Sept. 19, 2018) (dismissing unjust enrichment

 5   claim).

 6             IT IS HEREBY ORDERED:

 7             1.       Apple’s Motion to Dismiss the Amended Complaint is GRANTED. The above-

 8   captioned action is hereby dismissed in its entirety without leave to amend. The Clerk is directed

 9   to close the file in this matter.

10

11   IT IS SO ORDERED.

12   Dated: _________________

13                                                  HON. JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     EAST\177971785.1                                   3
                                                                           CASE NO. 2:20-CV-01628-JAM-AC
